         Case 2:19-cr-00170-ABJ Document 15 Filed 09/26/19 Page 1 of 5



                                                                         •FiLED
                                                       U S. DISTRICT COu:. -
                      IN THE UNITED STATES DISTRICT COlTj^TlCT OF WYOril'

                           FOR THE DISTRICT OF WYOMInSj15 SEP 26 PH 3= 33
 UNITED STATES OF AMERICA,                                       STEPHAH HMP.ll; CLERis
                                                      No.      '
                       Plaintiff,
                                                      Ct 1: 18 U.S.C.§ 924(b)
        V.                                                  (Transporting a Firearm in
                                                              Interstate Commerce to Commit a
 JOSHUA JAMES MJONESS,                                        Felony)

                       Defendant.                     Ct 2-3:18 U.S.C.§ 875(c)
                                                            (Threat by Interstate
                                                             Communication)

                                                      Ct 4: 18 U.S.C.§ 924(c)(l)(A)(i)
                                                            (Using and Carrying a Firearm
                                                            During and in Relation to Crimes
                                                            of Violence)

                                                      Ct 5: 18 U.S.C. §§ 922(g)(3) and
                                                            924(a)(2)
                                                            (Unlawful User of a Controlled
                                                              Substance in Possession of a
                                                              Firearm)

                                                               **Forfeiture Notice**



                                    INDICTMENT


THE GRAND JURY CHARGES THAT:


                                        COUNT ONE


       On or about September 18, 2019, in the District of Wyoming, the Defendant, JOSHUA

JAMES MJONESS, transported a firearm in interstate commerce with the intent to commit

therewith an offense punishable by imprisonment for a term exceeding one year.

       In violation of 18 U.S.C. § 924(b).
         Case 2:19-cr-00170-ABJ Document 15 Filed 09/26/19 Page 2 of 5




                                        COUNT TWO


       On or about September 18, 2019, in the District of Wyoming, the Defendant, JOSHUA

JAMES MJONESS,transmitted in interstate commerce a communication containing a threat to

injure the person of another; specifically, MJONESS used his cellphone to send his wife a series

of messages demanding information about an associate of hers, with a picture of a Ruger handgun

on MJONESS'lap, and the suggestion that MJONESS would use the handgun on the associate's

"entire office" unless his wife provided the information MJONESS had demanded.

       In violation of 18 U.S.C. § 875(c).

                                       COUNT THREE


       On or about September 18, 2019, in the District of Wyoming, the Defendant, JOSHUA

JAMES MJONESS,transmitted in interstate commerce a communication containing a threat to

injure the person of another; specifically, MJONESS spoke with his wife and his wife's brother

on his cellphone, saying his wife had to choose whether two people would die or twenty people

would die, or words to that effect.

       In violation of 18 U.S.C. § 875(c).

                                        COUNT FOUR


       On or about September 18, 2019, in the District of Wyoming, the Defendant, JOSHUA

JAMES MJONESS,knowingly used and carried a firearm during and in relation to federal crimes

ofviolence, specifically,threats by interstate communications,as alleged in Counts Two and Three

ofthis Indictment.

       In violation of 18 U.S.C. § 924(c)(l)(A)(i).

                                        COUNT FIVE


       On or about September 18, 2019, in the District of Wyoming, the Defendant, JOSHUA

JAMES MJONESS,knowing he was an unlawful user of a controlled substance as defined in 21
            Case 2:19-cr-00170-ABJ Document 15 Filed 09/26/19 Page 3 of 5




U.S.C. § 802, knowingly possessed a firearm, namely, a Ruger pistol bearing serial number 336-

65325, and the firearm was in and affecting commerce.

       In violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2).

                                   FORFEITURE NOTICE


       1.      The allegations contained in Counts One, Four, and Five of this Indictment are

hereby re-alleged and incorporated by reference for the purpose of alleging forfeiture pursuant to

Title 18, United States Code, Section 924(d); Title 21, United States Code, Section 853; and Title

28, United States Code, Section 2461(c).

       2.      Upon conviction of the offense(s) in violation of Title 18, United States Code,

Sections 922 and / or 924 set forth in Counts One, Four, and / or Five of this Indictment, the

Defendant shall forfeit to the United States pursuant to Title 18, United States Code, Section

924(d)and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved

in the commission of the offense(s).

                                               A TRUE BILL:


                                               InkSisnature on File in Clerk's Office
                                               FOREPERSON




 MARJ^A.
 United States Atto
        Case 2:19-cr-00170-ABJ Document 15 Filed 09/26/19 Page 4 of 5




                              PENALTY SUMMARY


DEFENDANT NAME:               JOSHUA JAMES MJONESS

DATE:                         September 24,2019

INTERPRETER NEEDED:           No


VICTIM(S):                    Yes


OFFENSE/PENALTIES:
                      Ct: 1   18 U.S.C.§ 924(b)
                              (Transporting a Firearm in Interstate Commerce to Commit a
                              Felony)

                              0 to 10 Years Imprisonment
                              Up to $250,000 Fine
                              Up to 3 Years Supervised Release
                              $100 Special Assessment

                      Ct:2    18 U.S.C.§ 875(c)
                              (Threat by Interstate Communication)

                              0 to 5 Years Imprisonment
                              Up to $250,000 Fine
                              Up to 3 Years Supervised Release
                              $100 Special Assessment

                       Ct:3   18 U.S.C.§ 875(c)
                              (Threat by Interstate Communication)

                              0 to 5 Years Imprisonment
                              Up to $250,000 Fine
                              Up to 3 Years Supervised Release
                              $100 Special Assessment

                       Ct:4   18 U.S.C.§ 924(c)(1)
                              (Using and Carrying a Firearm During and in Relation to
                              Crimes of Violence)

                              5 Years to Life Consecutive Imprisonment
                              Up to $250,000 Fine
                              Up to 5 Years Supervised Release
                              $100 Special Assessment
         Case 2:19-cr-00170-ABJ Document 15 Filed 09/26/19 Page 5 of 5




                       Ct: 5 18 U.S.C. §§ 922(g)(3) and 924(a)(2)
                             (Unlawful User of a Controlled Substance in Possession of a
                             Firearm)

                             0 to 10 Years Imprisonment
                             Up to $250,000 Fine
                             Up to 3 Years Supervised Release
                             $100 Special Assessment


TOTALS:                      5 Years to Life Imprisonment
                             Up to $1,250,000 Fines
                             Up to 5 Years Supervised Release
                             $500 Special Assessments

AGENT:                       Jacob Olson, NFS

AUSA:                        Thomas Szott, Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                        1 to 5 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:                        Yes


ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:               No
